[Cite as State v. Drawl, 2018-Ohio-4084.]


                                     IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                      TRUMBULL COUNTY, OHIO


 STATE OF OHIO,                                  :      OPINION

                  Plaintiff-Appellee,            :
                                                        CASE NO. 2018-T-0011
 (MECCA TOWNSHIP BOARD OF                        :
 TRUSTEES,
                                                 :
                  Intervenor-Appellee),
                                                 :
         - vs -
                                                 :
 DEBORAH DRAWL,
                                                 :
                  Defendant-Appellant.


 Civil Appeal from the Trumbull County Court of Common Pleas.
 Case No. 2017 CV 02055.

 Judgment: Affirmed.


 Mike DeWine, Ohio Attorney General; Heather L. Buchanan and Steven T. Voigt,
 Assistant Attorneys General, 30 East Broad Street, 17th Floor, Columbus, OH 43215
 (For Plaintiff-Appellee State of Ohio).

 James F. Mathews, Baker, Dublikar, Beck, Wiley & Mathews, 400 South Main Street,
 North Canton, OH 44720 (For Appellee Mecca Township Board of Trustees).

 Michael D. Rossi, Guarnieri & Secrest, P.L.L., 151 East Market Street, P.O. Box 4270,
 Warren, OH 44482 (For Defendant-Appellant).



TIMOTHY P. CANNON, J.

        {¶1}      Appellant, Deborah Drawl, appeals from the February 1, 2018 judgment

entry of the Trumbull County Court of Common Pleas. The trial court removed appellant
as Fiscal Officer of Mecca Township after finding she had knowingly refused to keep the

accounts of her office. For the following reasons, the trial court’s judgment is affirmed.

       {¶2}   Appellant was elected the Fiscal Officer of Mecca Township in November

2015. Her term of office began on April 1, 2016.

       {¶3}   In January 2017, the Office of the Auditor of State hired Perry & Associates,

CPAs, to audit Mecca Township for the 2016 fiscal year. During the attempted audit,

Perry & Associates discovered significant deficiencies in Mecca Township’s 2016

financial records.

       {¶4}   Appellant was notified by the Auditor of State that Mecca Township was

“unauditable” pursuant to R.C. 117.41. In a letter dated May 25, 2017, the Auditor of

State outlined the specific problems with and discrepancies in the records that rendered

the Township unauditable. The letter stated:

              As part of the regular audit of Mecca Township for the period January
              1, 2016 through December 31, 2016, we determined the condition of
              your financial records is not adequate for the Independent Public
              Accounting firm of Perry & Associates to finish the audit due to the
              following:

              Reconciliations were not prepared from April 30 through September
              1, 2016. The reconciliations that were prepared had numerous
              unexplained other adjusting factors in order to make it appear the
              book balance agreed to the bank balance. The following differences
              were noted:

               Reconciliation Date     Unexplained Other Adjusting Factors
               April 30                ($132,491.80)
               September 1             ($102,686.26)
               September 30            $21,760.20
               October 31              $26,988.49
               November 30             $2,303,491.87
               December 31             $7,319.08

               Fund balance adjustments totaling ($43,658.47) were made during
                the year that are unsupported.


                                             2
                A manual check was written for $12,727 to OTARMA in November;
                 however, this debit from the checking account was never recorded
                 in UAN.
                There is a large time lapse in recording of revenues (transaction
                 dates and post-dates are months apart from each other).
                There is a large difference in the Township’s UAN ledger for EMS
                 billing receipts compared to the billing company’s confirmation
                 (there is minimal receipt support in the township records).
                The Township has not filed a complete annual financial report for
                 2016 (the township did not prepare and file footnotes.)

               In addition, the Board minutes are vague and none were approved
               by the Trustees.

       {¶5}    Appellant was notified that she had ninety days from the date of the letter

to revise the records and provide the data necessary to complete the audit and that failure

to do so could result in legal action pursuant to R.C. 117.42. The letter further indicated

that if she needed assistance in correcting the deficiencies, appellant could contact the

Auditor of State’s Local Government Services (“LGS”) division or an independent

accounting firm.

       {¶6}    After   completion   of   the   ninety-day   period,   appellant   met   with

representatives of the Auditor of State’s office who determined the Township failed to

make reasonable efforts to bring its accounts, records, files, and reports into auditable

condition.    Consequently, in a letter dated October 25, 2017, the Auditor of State

requested the Ohio Attorney General commence legal action pursuant to R.C. 117.40. In

a letter dated October 30, 2017, the Attorney General’s office notified appellant of its

intention to seek her removal if she did not voluntarily resign.

       {¶7}    On November 16, 2017, the state of Ohio, through the Attorney General,

filed a complaint in the Trumbull County Court of Common Pleas seeking removal of the

Fiscal Officer of Mecca Township pursuant to R.C. 117.40. The state also requested an



                                               3
expedited hearing pursuant to R.C. 117.37.         The complaint alleged appellant had

knowingly refused to keep the accounts of her office.

         {¶8}   The expedited hearing was held on November 30, 2017. On the date of the

hearing, for the first time, appellant’s counsel raised the issue of whether appellant had

been given appropriate notice of the hearing pursuant to the Rules of Civil Procedure.

The state argued the Civil Rules were inapplicable because the hearing was ordered

pursuant to statute. The trial court ordered the parties to brief the notice issue but

proceeded with the hearing because all witnesses were present. The Mecca Township

Board of Trustees was permitted to intervene for the purpose of questioning a witness.

         {¶9}   Bethany Nelson testified she was the lead auditor in the Mecca Township

audit for the 2016 fiscal year. When Nelson attempted to begin the audit in February

2017, appellant was “somewhat confrontational” and “not very receptive to speaking with

me regarding the audit.” Appellant provided disorganized and incomplete records and

failed to provide all the requested information.

         {¶10} Nelson encountered multiple accounting problems when she attempted the

audit.     One problem was that appellant had not properly completed the bank

reconciliations. For example, the reconciliation for April 30, 2016, was not prepared and

posted until July 2016. Nelson explained it is not proper accounting practice for a gap of

several months to exist between the reconciliation date and the posting date. Additionally,

after the April 2016 reconciliation, the next reconciliation was not performed until

September 1, 2016. Nelson explained that such a gap between reconciliations indicates

a monthly review of the financial records is not being performed.

         {¶11} Appellant also used large, unexplained “plug numbers” in the reconciliations

“to force” the Township’s books to balance with its bank statements. One plug number,

                                             4
used in the November 30, 2016 reconciliation was $2,303,491.87. Nelson testified that

unexplained plug numbers could indicate theft of funds or improperly kept accounting

records.

       {¶12} Not one single reconciliation was properly completed from May through

December 2016. When appellant was notified of the problems, she responded that she

did not know how to correct them. Although appellant indicated on “a couple of occasions”

that she would attempt to correct the issues with the reconciliations, Nelson testified she

did not receive any documents correcting the errors.

       {¶13} In addition, appellant made multiple unsupported fund balance adjustments.

Nelson testified she questioned appellant about two particularly large unsupported

adjustments.    Appellant provided Nelson with a packet to support one of those

adjustments, but Nelson was unable to determine whether it was accurate. Nelson

testified the fund balance adjustments remained unsupported at the time of the hearing.

       {¶14} Mecca Township’s financial statement for the fiscal year ending December

31, 2016 was improperly completed because it was missing the required footnotes.

Appellant indicated she would prepare the footnotes and refile the financial statement; at

the time of the hearing, however, the financial statement remained improperly prepared

and without footnotes.

       {¶15} Nelson explained it would not be possible for any reasonable person to

make informed financial decisions based on Mecca Township’s financial records. She

determined she could not complete the audit.

       {¶16} Nelson met with appellant in September 2017 to determine whether any of

the issues rendering the Township unauditable had been addressed. Appellant had not




                                            5
resolved any of the problems and expressed she did not have the expertise to fix the

problems.

       {¶17} Eric Holesko, a senior audit manager with the Auditor of State’s office,

testified he called appellant on September 12, 2017, regarding the status of the May 25,

2017 unauditable letter. Appellant indicated none of the issues had been corrected.

       {¶18} Holesko met with appellant on September 18, 2017. They reviewed each

point of the unauditable letter, and appellant gave verbal responses to address each

point. Appellant also provided Holesko with a letter that purported to explain the issues,

but it only addressed three of the outstanding issues, and it did not contain any

documentation that supported or corrected any of those issues. Holesko testified that as

of that meeting, the books were still in unauditable condition.

       {¶19} Joey Jones testified that he is the chief auditor for the east region with the

Auditor of State’s office. He explained that he became involved in the audit of Mecca

Township after Perry & Associates contacted him and indicated they were having trouble

getting reconciled books and financial statements. Jones testified that the decision to

declare Mecca Township unauditable was based on the improperly filed financial

statement and the Township’s lack of cooperation. The decision to issue the unauditable

letter was made after “exhaustive measures” were taken. Further, “there was no activity

taken to cure the unauditable situation.”

       {¶20} Jones testified that improper financial records could have serious

consequences. He explained that, “[n]ot only do the officials not know how much money

is available to spend to run the day-to-day operations, it also raises what we call fraud

risk factors * * * to where possibly money has been misappropriated, misspent, stolen[.]”




                                             6
       {¶21} Jones explained that the Township Fiscal Officer “is responsible for keeping

the records, accounts, books, for the Township to report financial transactions to the

trustees, to provide them with budgetary information so they can make informed decisions

as far as purchasing, etcetera.” The Fiscal Officer is also responsible for maintaining the

minutes of the Township and for completing the financial reports and notes of the financial

statements.

       {¶22} Jones affirmed that the Auditor of State’s website reflected appellant had

met her initial education requirement for her term, meaning that “since she was newly

elected she had at least the six hours of continuing ed within that first year after being

appointed - - or elected.”

       {¶23} Jones testified there are several resources available to Fiscal Officers,

including free webinars through the Auditor of State’s website and assistance from Fiscal

Officers from neighboring Townships. The Uniform Accounting System (“UAN”), the

accounting system utilized by Mecca Township, offered 39 hours of continuing education

at no additional charge to the Township. Many of those hours could be completed through

webinars. Associations throughout Ohio also offer continuing education. Jones testified

that in September 2017, there was a conference in Cleveland that charged a registration

fee of $300 for 19 hours of continuing education. The Auditor of State had a local

government officials conference in Columbus that cost $200 for 11 hours. Jones further

explained the UAN provides other resources, including “support staff, help desk, etcetera,

to help Fiscal Officers with questions, comments, concerns to walk them through how to

post entries and do that kind of thing.”

       {¶24} Jones testified that Local Government Services (“LGS”) is a division of the

Auditor of State that can help entities with fiscal emergencies. They can also assist with

                                            7
compiling financial statements and restructuring accounting records. Jones explained

LGS sent appellant a letter offering its services. The letter states, in part:

              The services requested are as follows:

              1. Reconcile the Township's cash journal with the bank for the period March
              1, 2016, through December 1, 2016.

              The Township will be responsible for identifying the appropriate
              account codes for all source documents, such as receipts and
              purchase orders.

              The Township remains responsible for the reconciliation. It is also
              the Township’s responsibility to design, implement, and maintain
              internal codes, including monitoring ongoing activities.

              Management is responsible for making all financial records and
              related information available to LGS.

              ***

              Mecca Township remains responsible for the reconciliations.

               ***

The letter further stated: “It is estimated that 168 hours will be needed to complete this

project. Our fees for these services will be billed monthly to the Township at a rate of $50

per hour, and the total cost is not anticipated to exceed $8,400.”

       {¶25} Jones testified the LGS services were a “temporary fix” that would not

“address the root of the problem, which is the financial statements and the books are still

a mess even when LGS * * * is done with their services.” Jones further explained the

price of $8,400 for LGS’s services would cost more than double the price of the audit

itself. Jones testified that, “to me, seems kind of not right that it would take that much

more time and money to fix books for a small entity than to do the complete audit.” Jones

explained that when LGS offers their services, “[t]he fiscal officer still has to take



                                              8
responsibility, has to have the knowledge and ability to understand what they’ve done in

order to fix the records.” Jones explained that even if LGS performed the services stated

in its letter, the Township had other accounting problems that would not be resolved by

LGS.

       {¶26} Fritz Birkhimer, a trustee for Mecca Township, testified that the unauditable

status of the Township affects its management operations. Because the Board does not

know how much money is in the bank accounts, the Township is unable to make timely

payments to its vendors. Consequently, the Township has received past due bills and

shut-off notices from vendors, including from the vendor that facilitates communication

between the Township’s ambulances and the hospitals.

       {¶27} Birkhimer further testified that appellant had several training opportunities

when she took office. Appellant had an opportunity to work with her predecessor but

chose not to do that. Birkhimer explained that he personally requested from the county

auditor’s office a recommendation for someone who could train appellant.           Vivian

McDowell, the Fiscal Officer from Howland Township was recommended. Vivian sent the

Mecca Township Board of Trustees a contract offering to work with appellant on an “as-

needed basis” for $35 per hour. The Board agreed to incur the expenditure. Birkhimer

testified that appellant cancelled her meetings with Vivian and refused to participate in

any training sessions. Appellant’s last contact with Vivian was in November 2016. The

Township also contacted the Fiscal Officer from Canfield Township to work with appellant,

but “that was never done either.”

       {¶28} Appellant requested the Board sign a check for $500 to pay for training with

John Moran, the Johnson Township Fiscal Officer. The Board asked appellant to provide

a bill from Moran, specifying how much per hour and how many hours the $500 would

                                            9
cover. Birkhimer testified the bill was never provided to the Township, and appellant

voided the check.

       {¶29} Birkhimer indicated he was unaware of any training that appellant

completed in 2016.      Appellant went to Columbus to complete training in “January,

February of ‘17.” Birkhimer testified the Township paid for the training, and appellant

used the “company credit card.”

       {¶30} On cross-examination, Birkhimer testified that in April 2016, appellant

requested $2,500 for UAN system training. In response, the Board approved $500 for

training. Birkhimer further testified that in a meeting of the Board of Trustees in July 2017,

the Board voted not to have LGS come in and “correct the bank statements with the cash

journal.” Birkhimer affirmed he remembered the “Trustee Governor saying that he would

pay the 8,500 for [LGS] after [appellant] was removed from office.”

       {¶31} Appellant testified that she is the Mecca Township Fiscal Officer. Appellant

explained that in Spring of 2017, she was asked by Perry & Associates to produce the

Township’s records. She “told them that the records were a complete mess because I

did not * * * understand how to file the records for them to be able to understand.”

Appellant asked for time to get the records in order but was ultimately unable to do so.

When she produced the records, they were in “disarray.”

       {¶32} Appellant explained that when she got the May 25, 2017 letter from the

Auditor of State, appellant recognized that she needed to correct the records, but she did

not have the training to fix the problems. Appellant testified she sought assistance from

LGS to fix the issues. In July 2017, appellant presented the Board with a proposed

contract with LGS. The Board did not approve the contract.




                                             10
       {¶33} After the Board did not approve the contract, appellant tried to reconcile the

bank statements. She identified “some of the errors” in the reconciliations up to August

2016. She explained, however, that she “was not sure” how to make the corrections in

UAN.

       {¶34} On cross-examination, appellant testified she did not attend any in-person

UAN training courses in 2016. Appellant explained she received e-mails from the Auditor

of State that alerted her of training opportunities, and she affirmed that most of the training

classes are free.

       {¶35} Appellant explained that she took two online training courses through

YouTube in 2016 but “realized that I was not going to be able to learn by YouTube

because I could not ask questions.” Appellant explained she had registered for a training

course in Columbus that took place in December 2016, but she was unable to attend

because of a family emergency. Appellant was presented with an attendance sheet from

a training course that took place in September 2016. Appellant’s name was on the sheet

with the words “No show” next to her name.           Appellant testified she did not recall

registering for that course. When questioned about another course that took place in

September, appellant testified she had registered for the course but was unable to attend

due to a personal emergency.

       {¶36} Appellant testified Mecca Township’s financial reports for 2016 were not

prepared correctly and the bank statements were not reconciled. Appellant testified she

did not disagree with Bethany Nelson’s testimony.

       {¶37} Appellant testified she took the initial training required of Fiscal Officers “at

a convention in January of 2017[.]” Appellant explained she was unable to attend training

courses in 2016 because the Township refused to provide her with a letter verifying she

                                              11
was elected as Fiscal Officer. Appellant had some training with John Moran in 2016; the

Township paid him $500 for 20 hours of training. Appellant testified she requested

additional training with Moran, but the Board would not approve it. Appellant chose not

to train with the Fiscal Officers from Howland and Canfield Townships because she had

not personally selected those individuals.

       {¶38} At the conclusion of the witness testimony, the trial court ordered the parties

to submit proposed findings of fact and conclusions of law.

       {¶39} After reviewing the briefs, proposed findings of fact and conclusions of law,

and the evidence and testimony from the hearing, the trial court issued an order on

January 2, 2018. Addressing the notice issue, the trial court found that although an

expedited hearing was necessary pursuant to R.C. 117.37, the Civil Rules were not

clearly inapplicable in this case. The court found the 14 days between the date of the

filing of the complaint and the date of the hearing was not proper and “failed to comply

with even the most basic tenants of due process and application of the civil rules.” The

court further found, however, that appellant was represented by counsel and had already

participated in the hearing and that another 30 days has passed since that hearing. The

court set a final hearing on the merits for January 25, 2018, and indicated the parties

could submit at that time any further relevant evidentiary material. Therefore, the court

found sufficient time had developed for appellant to adequately prepare and answer to

the requests for her removal. The court stated it would postpone ruling on the removal

petition until the conclusion of the January 25 hearing.

       {¶40} At the January 25, 2018 hearing, appellant presented no additional

evidence. She indicated she had filed the 2016 annual report with footnotes on the

previous day. Referencing the deficiencies outlined in the Auditor of State’s May 25, 2017

                                             12
letter, the parties stipulated that since the date of the November 2017 hearing, appellant

remedied only two of the deficiencies that rendered the records unauditable.

       {¶41} The trial court entered final judgment on February 1, 2018. The trial court

stated:

              [Appellant] acted “knowingly” in that she is aware that her conduct
              will likely cause a specific result. [Appellant] failed to avail herself of
              certain training opportunities; failed to utilize the training offered
              through Howland and Canfield Township fiscal officers; failed to file
              the appropriate notations in a timely manner to the 2016 financial
              report; failed to keep the records in an organized manner; failed to
              reconcile the accounting records in a timely monthly fashion; failed
              to properly document fund balance transfers; and ultimately even
              today has failed to remedy the unauditable status of the records[.]

The trial court determined, as a result of the unauditable status of the accounts and

appellant’s failure to correct this status by remedying the deficiencies in the accounts, she

had knowingly refused to keep the accounts of her office. The court ordered appellant

removed as Fiscal Officer of Mecca Township pursuant to R.C. 117.40.

       {¶42} Appellant noticed a timely appeal.           On appeal, she asserts a sole

assignment of error, which states:

       {¶43} “The trial [court] erred in entering judgment in Appellee, State of Ohio’s

favor; removing Appellant from her ‘fiscal officer’ office; and ordering that she return the

implements of that office.”

       {¶44} Appellant first argues that because the Auditor of State’s request for legal

action was based on the unauditable status of the Township records pursuant to R.C.

117.41, the Auditor of State should have requested the Attorney General bring an action

pursuant to R.C. 117.42 rather than 117.40.

       {¶45} Chapter 117 of the Ohio Revised Code sets forth the administrative rules

necessary to execute the duties of the Auditor of State. R.C. 117.41 provides that when

                                              13
a public office that has been declared unauditable “fails to make reasonable efforts and

continuing progress to bring its accounts, records, files, or reports into an auditable

condition within ninety days after being declared unauditable, the Auditor of State shall

request legal action pursuant to [R.C. 117.42] to compel the public office to bring its

accounts, records, files, or reports into an auditable condition.” R.C. 117.42 states, in

pertinent part: “Upon request of the auditor of state, the attorney general may file and

prosecute to judgment or decree appropriate actions to * * *secure compliance with this

chapter, * * * secure compliance with the laws, ordinances, rules, and orders pertaining

to any public office, and enforce generally the laws relating to the expenditure of public

funds.”

       {¶46} R.C. 117.40 provides that at the request of the Auditor of State, the Attorney

General may bring an action to remove “[a] public official of a public office * * * who

knowingly refuses to keep the accounts of his office as prescribed by this chapter or rules

adopted by the auditor of state pursuant thereto, or to make the reports required by the

auditor of state[.]” Such official may be removed after a hearing in the court of common

pleas in the county in which the office is located. Id.

       {¶47} The Attorney General “may” bring an action under R.C. 117.42 to require a

public official to comply with the law and “may” bring an action under R.C. 117.40 to seek

removal of a public official who knowingly refused to keep the accounts of his or her office.

The only predicate requirement for either is that the action be requested by the Auditor of

State. As noted, after exhaustive efforts to get appellant to comply, the Attorney General

did, in fact, receive a request from the Auditor of State to seek appellant’s removal under

R.C. 117.40. Even if the Auditor of State should have also requested the Attorney




                                             14
General bring an action pursuant to R.C. 117.42, appellant has failed to demonstrate the

Auditor of State was precluded from requesting an action pursuant to R.C. 117.40.

       {¶48} Appellant further maintains the Auditor of State’s request that an action be

brought pursuant to R.C. 117.40 was made “without any finding, suggestion or hint that

Fiscal Officer Drawl had ‘knowingly refused’ to keep her accounts or make her reports.”

This contention is belied by the record.

       {¶49} The October 30, 2017 letter from the Attorney General to appellant states,

in part:

              Since sending the [May 25, 2017] letter, the Auditor of State’s office
              met with you on September18, 2017, and Perry & Associates met
              with you on September 29, 2017. In addition, throughout late
              September and early October 2017, auditors from Perry &
              Associates and the Auditor’s office again reviewed the Township’s
              financial records and had discussions with you about the records.
              During that review, the auditors determined that the records are still
              unauditable. In addition, Mecca Township has yet to file with the
              Auditor of State its complete and annual financial report for 2016 as
              required under Ohio Rev. Code Section 117.38. Thus, it is our
              conclusion that you have failed to bring into compliance the records
              you are statutorily required to keep.

              Please be advised that, based on these failures, the Auditor’s Office
              has requested that the Ohio Attorney General’s Office bring an action
              to remove you as the Mecca Township Fiscal Officer.

       {¶50} This letter, in addition to the testimony provided at the hearing, reflects that

the Auditor of State provided the Attorney General with evidence to support filing an action

for removal under R.C. 117.40. Appellant’s arguments in this regard are not well taken.

       {¶51} Appellant next argues the evidence presented at the removal hearing does

not clearly and convincingly support the trial court’s decision to remove her as Fiscal

Officer of Mecca Township.




                                             15
          {¶52} Article II, Section 38, of the Ohio Constitution provides that, “[l]aws shall be

passed providing for the prompt removal from office, upon complaint and hearing, of all

officers * * * for any misconduct involving moral turpitude or for other cause provided by

law[.]” As stated above, under R.C. 117.40, a public official who “knowingly refuses to

keep the accounts of his office” as prescribed by Chapter 117 may be removed from

office.

          {¶53} “Proceedings to remove a public officer are quasi-penal in nature and

should be strictly construed.” Adamson v. Varnau, 12th Dist. Brown No. CA2014-07-016,

2014-Ohio-5739, ¶10, citing Petitioners for the Removal of Stringer v. Stringer, 11th Dist.

Trumbull No. 3664, 1986 WL 3532, *2 (Mar. 21, 1986), citing McMillen v. Diehl, 128 Ohio

St. 212, 214–215 (1934). The burden of proof that must be met before a public official

can be removed is clear and convincing evidence. McMillen, supra, at 215. “Clear and

convincing evidence means that measure or degree of proof that is more than a mere

preponderance of the evidence but not to the extent of such certainty as is required

beyond a reasonable doubt in criminal cases, and that will produce in the mind of the trier

of facts a firm belief or conviction as to the facts sought to be established.” In re Removal

of Kuehnle, 161 Ohio App.3d 399, 2005-Ohio-2373, ¶85, (12th Dist.) citing In re Election

of November 6, 1990 for the Office of Atty. Gen. of Ohio, 58 Ohio St.3d 103, 106 (1991).

“Where the degree of proof required to sustain an issue must be clear and convincing, a

reviewing court will examine the record to determine whether the trier of facts had

sufficient evidence before it to satisfy the requisite degree of proof.” Cross v. Ledford,

161 Ohio St. 469, 477 (1954); see also In re Wingo, 143 Ohio App.3d 652, 660 (4th Dist.

2001).




                                                16
       {¶54} Appellant argues the evidence does not support that she knowingly refused

to keep the accounts of her office pursuant to R.C. 117.40. Appellant maintains a refusal

involves “the mental determination not to comply.” Appellant argues that rather than

determining not to comply, she merely failed or neglected to perform her duties.

       {¶55} The term “refuse” should be given its “common, everyday meaning,”

because it is not ambiguous, and it is not defined in Chapter 117. See Am. Fiber Sys.,

Inc. v. Levin, 125 Ohio St.3d 374, 2010-Ohio-1468, ¶24, quoting State v. Dorso, 4 Ohio

St.3d 60, 62 (1983); see also Stewart v. Vivian, 151 Ohio St.3d 574, 2017-Ohio-7526,

¶25 (citations omitted). “Refuse” is defined as to “[i]ndicate or show that one is not willing

to do something.” Oxford University Press, https://en.oxforddictionaries.com, (accessed

June 26, 2018); see also Webster’s Ninth New Collegiate Dictionary, 991 (1991) (Defining

“refuse” as “to show or express unwillingness to do or comply with”). Further, “willingness”

is defined as “the quality or state of being prepared to do something; readiness.” Id.; see

also Webster’s at 1350 (Defining “willing” as “prompt to act or respond”). It follows that

showing or expressing unpreparedness to do something constitutes a refusal to do

something.

       {¶56} Under Rule 117-2-02(A) of the Ohio Administrative Code, appellant was

required to maintain an accounting system and accounting records sufficient to enable

her office to “identify, assemble, analyze, classify, record and report its transactions,

maintain accountability for the related assets (and liabilities, if generally accepted

accounting principles apply), document compliance with finance-related legal and

contractual requirements and prepare financial statements required by rule 117-2-03 of

the Administrative Code.”




                                             17
      {¶57} Further, when Mecca Township’s 2016 records were determined to be

unauditable, appellant’s office was required to “follow the procedures established by the

Auditor of State to bring its accounts, records, files, or reports into an auditable

condition[.]” R.C. 117.41.

      {¶58} Upon a review of the record, we find the evidence clearly and convincingly

supports that appellant knowingly refused to keep the accounts of her office.

      {¶59} Mecca Township’s records contained significant deficiencies that rendered

the Township unauditable. Appellant was made aware of the specific deficiencies by both

Perry & Associates and the Auditor of State. After appellant was given ninety days to

remedy the various problems in the records, she failed to make the appropriate

corrections. At the time of the January 25, 2018 hearing, appellant had only addressed

two of the deficiencies.     Appellant herself acknowledged the deficiencies, but she

attributed the deficiencies and her inability to remedy them to her lack of training.

Appellant’s purported lack of expertise and training does not excuse her mismanagement

of the Township’s records. Because it appears she was clearly not capable of performing

the duties of her office, it was incumbent on her to get the training she needed to fulfill

those duties. Appellant had various training opportunities, yet she blatantly refused to

take advantage of them. Appellant’s lack of cooperation, her unwillingness to comply,

and her unpreparedness constitute a refusal to perform her duties.

      {¶60} Appellant argues her efforts to hire LGS reflect her desire to correct the

unauditable status. However, not only were the LGS services costly, those services could

only address the bank reconciliations. Other issues rendering the Township unauditable

would remain unaddressed.




                                            18
       {¶61} Appellant also alleges the Board of Trustees prevented her from attending

training courses. Appellant maintains she was unable to get the initial training for newly

elected Fiscal Officers required under R.C. 117.44 because the Board of Trustees refused

to provide her with the letter verifying she was elected as Fiscal Officer.

       {¶62} Contrary to appellant’s contention, R.C. 117.44 does not impose training

requirements on newly elected Fiscal Officers. Instead, under R.C. 117.44, the Auditor

of State is required to facilitate certain education programs, including programs for newly

elected Fiscal Officers. The statute provides that “the auditor of state shall hold training

programs for persons elected for the first time as township fiscal officers * * * between the

first day of December and the first day of April immediately following a general election[.]”

Pursuant to R.C. 507.12(A), the Auditor of State is further required to conduct education

programs and continuing education programs “for individuals elected or appointed for the

first time to the office of township fiscal officer[.]”   R.C. 507.12(B) imposes training

requirements on first time Fiscal Officers, stating: “A newly elected or appointed township

fiscal officer shall complete at least six hours of initial education programs before

commencing, or during the first year of, office.” It further provides that a Fiscal Officer

who “participates in a training program held under section 117.44 of the Revised Code

may apply those hours taken before commencing office to the six hours of initial education

programs required under this division.”

       {¶63} Here, the trial court found that appellant “completed the required training for

township fiscal officers as required by R.C. 507.12. However, Drawl did not attend

additional fiscal officer training available through the auditor of state which is made

available pursuant to R.C. 117.44 during 2016.” The record supports this finding. In

addition to Birkhimer and Jones, appellant herself testified she received training in

                                             19
January 2017. This training was completed within appellant’s first year in office. Further,

the record reflects appellant had registered for at least three other training opportunities

but did not attend the trainings.      It is undisputed appellant refused other training

opportunities that were offered to her. Accordingly, appellant’s argument that she was

“prevented” from receiving proper training is not well taken.

       {¶64} The substantial deficiencies in the Township’s records have inhibited the

Township’s ability to function properly, and at the time of trial, the records remained

unauditable. We find the evidence clearly and convincingly supports the trial court’s

determination that appellant knowingly refused to keep the accounts of her office. The

trial court did not err in ordering appellant’s removal from office.

       {¶65} Appellant’s sole assignment of error is without merit.

       {¶66} For the foregoing reasons, the judgment of the Trumbull County Court of

Common Pleas is affirmed.



THOMAS R. WRIGHT, P.J., concurs,

COLLEEN MARY O’TOOLE, J., dissents.




                                             20